Citation Nr: 0740306	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-29 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD), left knee.

2.  Entitlement to service connection for DJD, right knee.

3.  Entitlement to service connection for neurotic depression 
with anxiety.

4.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, left lower extremity.

5.  Entitlement to an initial evaluation in excess of 10 
percent for peripheral neuropathy, right lower extremity.

6.  Entitlement to service connection for hypertension as 
secondary to the service-connected disability of type II 
diabetes mellitus.

7.  Entitlement to service connection for coronary artery 
disease (CAD), status post myocardial infarction, as 
secondary to service-connected disability of type II diabetes 
mellitus.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In January 2004, the RO awarded service connection for 
peripheral neuropathy of the right and left lower 
extremities, each evaluated as 10 percent disabling, and 
denied service connection for DJD of the knees and neurotic 
depression with anxiety.  In February 2005, the RO denied 
entitlement to a TDIU and denied service connection for 
hypertension and coronary artery disease on a direct basis 
and as secondary to service-connected diabetes mellitus.  The 
veteran is appealing the denial of service connection for 
hypertension and coronary artery disease as secondary to 
service-connected diabetes mellitus, and not on a direct 
basis.  See notice of disagreement, dated February 23, 2005; 
transcript of hearing, dated in July 2007.

In July 2007, a hearing was held before the undersigned 
Veterans Law Judge making this decision.  See 38 U.S.C.A. 
§ 7107(c) (West 2002).  

The issues of entitlement to initial evaluations in excess of 
10 percent for peripheral neuropathy of the right and left 
lower extremities, service connection for hypertension and 
CAD, status post myocardial infarction, as secondary to 
service-connected disability of type II diabetes mellitus, 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the regional office 
(RO) via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  At the time of the July 2007 hearing before the Board, 
the veteran withdrew his claims for service connection for 
DJD of the left and right knees and neurotic depression from 
appellate consideration.

2.  The veteran's request to withdraw his appeal as to these 
claims was received by the Board prior to the promulgation of 
a decision.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issues of 
entitlement to service connection for DJD of the left and 
right knees and neurotic depression with anxiety have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the time of the July 2007 hearing before the Board and in 
a written statement dated in July 2007, the veteran indicated 
his desire to withdraw from appeal his claims for service 
connection for DJD of the left and right knees and neurotic 
depression with anxiety.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
properly withdrawn his appeal as to the issues of entitlement 
to service connection for DJD of the left and right knees and 
neurotic depression with anxiety and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to these issues and it 
is dismissed.


ORDER

The veteran's appeal as to the issues of entitlement to 
service connection for DJD of the left and right knees and 
neurotic depression with anxiety is dismissed.


REMAND

With respect to the remaining issues on appeal, there is an 
indication that the claims file does not contain all of the 
records from the veteran's Social Security Administration 
(SSA) disability benefits claim.  The duty to assist 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA, or Social 
Security records.  See 38 C.F.R. § 3.159(c)(2) (2007).  
Therefore, the RO/AMC must obtain all available records 
relating to the appellant's claim for Social Security 
disability benefits.

The RO/AMC should also take appropriate steps to obtain the 
veteran's complete treatment records from the Columbus, Ohio 
VAMC, and the Chillicothe, Ohio VAMC, dated since January 
2007, as he appears to receive ongoing treatment.  He has 
also reported receiving treatment at OSU Medical Center.

The veteran has testified to worsening symptoms related to 
his service-connected peripheral neuropathy of the right and 
left lower extremities since his last VA examination for 
these disabilities in December 2004, and the record reflects 
that he has never been examined with respect to whether his 
service-connected disabilities preclude him securing or 
following a substantially gainful occupation.  Therefore, 
while this case is in remand status, the veteran should also 
be furnished with additional VA examinations as to these 
claims.

Finally, the Board's review of the record reflects that the 
veteran was never furnished with a notice letter pursuant to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007) (VCAA) 
with respect to his claim for service connection for 
hypertension as secondary to his service-connected disability 
of type II diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter notifying 
him about (1) the information and 
evidence not of record that is 
necessary to substantiate his claim for 
service connection for hypertension, as 
secondary to service-connected diabetes 
mellitus; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to 
provide; and (4) request or tell him to 
provide any evidence in his possession 
that pertains to the claim.

2.  Request from the Social Security 
Administration all records related to 
the veteran's claim for Social Security 
benefits, including all medical records 
and copies of all decisions or 
adjudications.

3.  Obtain the veteran's complete 
treatment records from the Columbus, 
Ohio VAMC, and the Chillicothe, Ohio 
VAMC, dated since January 2007.  

4.  Make arrangements to obtain the 
veteran's relevant treatment records 
from OSU Medical Center.

5.  Thereafter, schedule the veteran 
for a VA neurological examination for 
the purpose of determining the nature 
and severity of his service-connected 
peripheral neuropathy of the right and 
left lower extremities.  The claims 
folders and a copy of this Remand must 
be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated 
studies, to include an electromyogram 
(EMG), should be performed.

The examiner should identify any 
nerve(s) affected by the veteran's 
service-connected peripheral neuropathy 
of the lower extremities.  The examiner 
should discuss the extent, if any, of 
paralysis of the nerves involved.

In light of the veteran's recorded 
medical, educational and vocational 
history, the examiner is also requested 
to express an opinion as to the degree 
of occupational impairment attributable 
to the service-connected peripheral 
neuropathy of the upper and lower 
extremities.  In particular, describe 
what types of employment activities 
would be limited because of the 
veteran's peripheral neuropathy of the 
upper and lower extremities and whether 
any limitation on employment is likely 
to be permanent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

6.  Afford the veteran appropriate VA 
medical examination(s) for evaluation 
of his additional service-connected 
disabilities.  The claims folder and a 
copy of this remand are to be made 
available to the examiner(s) for review 
in conjunction with the examination(s).  
All studies deemed necessary by the 
examiner(s) are to be performed.

The examiner(s) is requested to express 
a medical opinion as to the degree of 
occupational impairment attributable to 
the veteran's service-connected 
disabilities (diabetes mellitus, 
bilateral senile cataracts, bilateral 
hearing loss, and malaria), as opposed 
to any nonservice-connected 
disabilities and advancing age.  In 
particular, describe what types of 
employment activities would be limited 
because of the veteran's service-
connected disabilities and whether any 
limitation on employment is likely to 
be permanent.

The examiner(s) must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

7.  Finally, readjudicate the issues on 
appeal.  If any benefit sought on 
appeal remains denied, the appellant 
and his representative should be 
provided a supplemental statement of 
the case.  Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


